Citation Nr: 1748098	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a right hand and wrist disability.

2. Entitlement to service connection for a right hand and wrist disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right thumb disability.

5. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1990 and December 1993 to April 1998.  The Veteran also has periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Marine Corps Reserve from September 1999 to April 2006 and from July 2009 to June 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's claim for service connection for a right hand and wrist disability was denied in an August 1999 rating decision.  The RO determined that there was no record of a right hand or wrist condition subject to service connection and noted that it was necessary to provide evidence that demonstrated the existence of the claimed condition and its possible relationship to service.  The Veteran did not appeal this decision or submit new evidence within one year of the August 1999 decision; thus, the decision became final. 
 
Since the August 1999 decision, the Board finds that the Veteran has submitted new and material evidence.  Specifically, the Veteran submitted service treatment records from December 1997 which show that the Veteran sustained an injury to his right wrist while on active duty. See January 2014 VA Treatment Records, p. 1.  The Board finds that the newly submitted evidence goes towards one of the reasons for the prior denial, and raises a reasonable possibility that the Veteran's right hand and wrist disability is related to his service.  Accordingly, the Board will reopen the claim. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issues of service connection for a right hand and wrist disability, left knee disability and right thumb disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. In an August 1999 rating decision, the RO denied the Veteran's claim for service connection for a right hand and wrist disability on the basis that there was no evidence demonstrating the existence of the claimed condition and its possible relationship to service.  The Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2. Evidence received since the August 1999 rating decision goes towards one of the reasons for the prior denial; is neither cumulative nor redundant of evidence that was previously of record; and, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hand and wrist disability.

3. The Veteran's left ear hearing loss is manifested by no more than Level II hearing impairment, and the right ear hearing loss is manifested by no more than Level I hearing impairment.


CONCLUSIONS OF LAW

1. The August 1999 rating decision denying service connection for a right hand and wrist disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right hand and wrist disability has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran's bilateral hearing loss has not significantly changed and a uniform evaluation for the entire appeal period is warranted.

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations. 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss are based on the organic impairment of hearing acuity as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. 38 C.F.R. § 4.85.  Evaluations range from noncompensable to 100 percent.

The Rating Schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal rows in Table VI (found in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row that corresponds with the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.

Table VIa is used for determining the hearing impairment level using only the puretone threshold values. 38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate or when indicated under the provisions of § 4.86. 

The percentage evaluation is found in Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row that corresponds with the numeric designation for the ear having the better hearing acuity with the vertical column corresponding with the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85(e).  

Analysis

The Veteran contends that he is entitled to an initial compensable rating for his service-connected bilateral ear hearing loss.  The Veteran underwent a VA audiological examination in February 2013.  Puretone thresholds were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
25
50
50
LEFT
15
40
65
45

The puretone threshold average was 36.25 in the right ear and 41.25 in the left ear.  Using the Maryland CNC speech recognition test, speech audiometry results revealed a speech recognition ability score of 92 percent in the right ear and 96 percent in the left ear.  Under Table VI of 38 C.F.R. § 4.85, the scores for both the right and left ears correlate to a Roman numeral I.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

The examiner noted that the Veteran's hearing loss did not impact ordinary conditions of daily life.

A second VA audiological test was conducted in October 2015. See April 2017 CAPRI, pp. 42-43.  Puretone thresholds were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
35
55
45
LEFT
15
40
65
60

The puretone threshold average was 40 in the right ear and 45 in the left ear.  The speech discrimination component of the test was conducted using the Northwestern University Auditory Test No. 6 (NU-6 ), and not the Maryland CNC speech discrimination test required by 38 C.F.R. § 4.85(a).  As the required speech discrimination test was not used, the Veteran's impairment is appropriately evaluated using Table VIa. See 38 C.F.R. § 4.85(c).  The score for the right ear correlates to a Roman numeral I and the left ear score correlates to a Roman numeral II under Table VIa.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

There was no discussion of the functional impacts of the Veteran's hearing loss on his daily living.

The Veteran most recently underwent a VA audiological examination in May 2016.  Puretone thresholds were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
40
55
55
LEFT
35
50
80
65

The puretone threshold average was 45 in the right ear and 57.5 in the left ear.  Using the Maryland CNC speech recognition test, speech audiometry results revealed a speech recognition ability score of 96 percent in the right ear and 100 percent in the left ear.  Under Table VI of 38 C.F.R. § 4.85, the scores for the right ear correlate to Roman numeral I and the scores for the left ear correlate to Roman numeral II.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

The Veteran characterized the functional impact of his hearing loss as asking for frequent repetition, decreased hearing in both ears and use of VA-issued hearing aids.  These functional impairments are contemplated by the Rating Schedule.

The evidence demonstrates that the Veteran's bilateral ear hearing loss does not meet the criteria for a compensable disability rating under Diagnostic Code 6100 at any point during the appeal period.  Accordingly, an initial compensable disability rating for his service-connected bilateral hearing loss may not be awarded.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).



ORDER

The application to reopen the claim for service connection for a right hand and wrist disability is granted.  To this extent only, the appeal is granted.

Entitlement to an initial compensable rating for bilateral ear hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran's claim for service connection for a right hand and wrist disability has been reopened.  There is evidence in the Veteran's service treatment records of an in-service injury, and residual effects, to his right hand, wrist and thumb that occurred around December 1997. See January 2014 VA Treatment Records, p. 1; April 2017 STRs, pp. 2, 4, 13.  The Veteran contends that he has had sensitivity and a "buzzing" feeling in his right thumb since his in-service hand injury. See April 2017 CAPRI, pp. 58, 65.  There is insufficient competent evidence in the claims file to support a finding of a nexus between the Veteran's current right hand, wrist and thumb conditions and his service.  Accordingly, the Board finds that a remand is required for a VA examination to obtain an opinion on the nature and etiology of the Veteran's right hand, wrist and thumb disability. 38 U.S.C.A. § 5103A(d)(2) (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran underwent a VA examination for knee and lower leg conditions in June 2017.  The examiner offered an opinion on the Veteran's right knee condition but did not offer an opinion on the Veteran's left knee.  On remand, the AOJ should obtain an addendum opinion that addresses whether an etiological relationship exists between the Veteran's service, including any periods of ACDUTRA and INACDUTRA, and his current left knee disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Oklahoma VA Medical Center from April 2017 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to clarify the nature and etiology of the Veteran's right hand, wrist and thumb disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for each of the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hand and wrist disability is etiologically related to his active duty, ACDUTRA or INACDUTRA service.  In providing this opinion, the examiner should discuss the December 1997 incident in which the Veteran cut his wrist. See January 2014 VA Treatment Records, p. 1; April 2017 STRs, pp. 2, 4, 13.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right thumb disability is etiologically related to his active duty, ACDUTRA or INACDUTRA service.  In providing this opinion, the examiner should discuss the December 1997 incident in which the Veteran cut his wrist. See January 2014 VA Treatment Records, p. 1; April 2017 STRs, pp. 2, 4, 13.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. If possible, return the claims file to the examiner who conducted the June 2017 VA examination to provide an opinion on the Veteran's left knee disability.  If this examiner is no longer available, the entire claims file should be made available to an appropriate VA examiner.  If a new examination is deemed necessary to provide the requested opinion, one should be scheduled.

The examiner should offer comments, an opinion and a supporting rationale for the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability is etiologically related to his active duty, ACDUTRA or INACDUTRA service.  In providing this opinion, the examiner should discuss the Veteran's July 2011 complaint of left knee pain. See April 2017 STRs, pp. 18-19.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


